EXHIBIT CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Gregory E. Abel, Chairman of the Board of Directors and Chief Executive Officer of PacifiCorp (the“Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section1350, that to the best of my knowledge: (1) the Quarterly Report on Form10-Q of the Company for the quarterly period ended March31, 2008, (the“Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C.78m or 78o(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May2, 2008 /s/ Gregory E. Abel Gregory E. Abel Chairman of the Board of Directors and Chief Executive Officer (principal executive officer)
